Citation Nr: 0727983	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-28 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to an increased evaluation for a left knee 
disability currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from January 1948 to 
December 1953 and December 1954 to December 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from two rating decisions by the St. 
Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA"). 

The veteran has appealed the initial 10 percent evaluation 
assigned to the left knee disability when service connection 
was granted. The veteran is, in effect, asking for a higher 
rating effective from the date service connection was 
granted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the issues on appeal are as set out on the title 
page.

By an August 10, 2007 ruling, a Deputy Vice Chairman of the 
Board granted the veteran's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the veteran.  See 38 C.F.R. § 20.900(c) 
(2007).
	
The issue of entitlement to service connection for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1. There is no evidence of ankylosis in the left knee or of 
recurrent subluxation or lateral instability.

2. There is no evidence of limitation of flexion to 30 
degrees in the left knee or of limitation of extension to 15 
degrees.
	

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of letters from the RO to the veteran dated in July 
2003, and May 2001.

The letters specifically advised the veteran that to 
establish an increased evaluation for a service-connected 
disability, the evidence must show that the service-connected 
condition had worsened.  All of the letters provided the 
veteran with examples of evidence necessary to support his 
claims including dates and places of medical treatment.  
Medical authorizations were provided so VA could assist in 
obtaining private medical records.  The letters advised the 
veteran of the evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records. 

The veteran has been adequately informed of the need to 
submit relevant evidence in his possession, and since notice 
was provided before the initial adjudication of the veteran's 
claims he was not prejudiced thereby.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the VA Medical Center ("VAMC") 
Stratton, VAMC Tampa, VAMC Orlando, Dr. W., and the Fort Lee 
Army Medical Center (notifying the RO that they have no 
records for the veteran).

The veteran was also afforded a VA examination in June 2001. 
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.


Merits of the Claim

The veteran contends that the current evaluation assigned for 
his service-connected disability does not accurately reflect 
its severity.  The veteran is currently assigned a 10 percent 
evaluation for his service-connected left knee injury under 
the provisions of Diagnostic Code 5099-5014.  


The disability rating was increased from 0 to 10 percent in 
an August 2004 Decision Review Officer Decision effective 
from April 2001.  Because the veteran has not received the 
highest evaluation available, the Board continues to evaluate 
his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
preponderance of the evidence is against the appeal and it 
shall be denied.

 Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.1 (2006). 

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased. 38 C.F.R. 
§ 4.59.

The veteran complained of left knee pain, stiffness and 
occasional instability.  As a result, the veteran was 
afforded a VA examination in June 2001.  The examiner 
reported the veteran had a full range of motion of 0 to 140 
degrees with no tenderness to palpation.  The examiner noted 
the veteran's knee to be stable to varus and valgus stresses 
and negative Lachman, posterior joint, and McMurray's exams.  
Radiographic evaluation of the left knee was also normal.  
The examiner diagnosed the veteran with left knee stiffness 
with occasional pain.  He opined that there does not appear 
to be any significant deficits from the veteran's military 
injury at the present.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 
5260, flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II. Normal flexion is 140 degrees.  Id.  
According to these criteria, the veteran has always 
demonstrated normal extension (zero degrees) and normal 
flexion, as reflected in the clinical evidence. 

Other factors to consider are flare-ups or with increased 
use, the degree of pain he has. With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected. 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, while 
chronic pain was reported in the left knee, no muscle atrophy 
has been demonstrated.  There is no clinical evidence of any 
muscle spasm.  The objective medical evidence does show 
stiffness and findings of complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the veteran's functional ability; a 
10 percent evaluation is warranted for the left knee.  
However, the evidence of record does not support a rating in 
excess of 10 percent for the knee disability at any time.  
Furthermore, the evidence of record does not support a rating 
in excess of 10 percent for the left knee.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of either knee.  Therefore, Diagnostic Code 5257 
is not for application.  Thus, the current 10 percent rating 
for the left knee is based on the functional limitations 
described in the absence of instability and subluxation.  In 
the absence of such additional and separate disability, a 
separate or higher rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that the initial and continued 10 percent 
rating for the left knee is assigned based complaints of pain 
that are evidenced.  No subluxation or instability has been 
demonstrated.  

Notwithstanding the above discussion, a rating in excess of 
the assigned 10 percent schedular evaluations for the 
veteran's knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

There is no evidence that the veteran's service-connected 
knee disability addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (2002).  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2006).

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for the knee disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  

There is no objective evidence of any symptoms due to the 
veteran's service-connected knee disability at issue that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996). (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)


ORDER

Entitlement to an increased evaluation in excess of 10 
percent is denied.


REMAND

The veteran was first afforded a VA examination in June 2001 
to determine the nature and etiology of his low back strain; 
however, the examination report does not indicate whether the 
veteran's C-File was reviewed in conjunction with the 
examination.  A review of the claims folder is required by 
law in this circumstance.  Shipwash v. Brown, 8 Vet. App. 218 
(1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  The examining physician indicates 
that the veteran told him he does not recall a specific in-
service injury.  



The veteran's service medical records, however, specifically 
note a back sprain in November 1968.  Moreover, the veteran's 
records contain X-ray reports and other medical reports that 
the examiner should have reviewed in forming in medical 
opinion.

Additionally, a June 2003 medical nexus opinion provided by a 
private physician, Howard D. Weaver, D.O., states that the 
examiner has reviewed "the supplied medical records and 
documentation along with his other medical records 
documentation" for the veteran.  The report states that the 
veteran provided "records," an oral history, "x-ray 
findings, nerve conduction test results, medical record 
documentation and symptomatology."  Based his review of this 
evidence, the private physician opined that it is as likely 
as not or at least possible that the veteran's low back 
disability began in the service or was a result of an injury 
sustained in the service.  While this private opinion appears 
to provide a nexus opinion, it is unclear upon which medical 
records the private physician based his opinion.  The 
physician does not state whether he reviewed the veteran's C-
File and service medical records.

The veteran should be afforded another examination that 
includes a nexus opinion based upon a review of all of the 
relevant evidence in the claims file.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2.  The RO/AMC should schedule the 
veteran for an appropriate VA 
examination, to be conducted by an 
appropriately qualified physician, to 
determine the etiology of any low back 
disorder.  The examining physician is 
requested to review pertinent documents 
in the claims file, including the service 
medical records, and to acknowledge such 
receipt and review in any report 
generated as a result of this remand.  
The examiner must render an opinion as to 
whether the veteran's low back disorder, 
if currently diagnosed, is of in-service 
origin or otherwise related thereto.  If 
such determination is not possible 
without resort to speculation, the 
examiner should so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
low back disorder should be 
readjudicated. If the benefit sought on 
appeal remains all or in part denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto. The case 
should then be returned to the Board for 
further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


